P10000004490 FILED January 15, 2010 Sec of State jshivers Articles of Incorporation for CG AUTOMOTIVE GROUP, INC. The undersigned incorporator, for the purposes of forming a Florida profit corporation, hereby adopts the following Articles of Incorporation: ARTICLE I The name of the corporation is CG AUTOMOTIVE GROUP, INC. ARTICLE II The principal place of business address is th St., Miami, Florida 33168 ARTICLE III The purpose for which this corporation is organized is:any and all lawful business.We will wholesale aftermarket automotive accessories. ARTICLE IV The number of shares the corporation is authorized to issue is:1500 ARTICLE V The name and Florida street address of the registered agent is:Corporation Service Company, 1201 Hays St., Tallahassee, FL 32301 I certify that I am familiar with and accept the responsibilities of registered agent. Registered Agent Signature:/s/ Adam Cooper 1 P10000004490 FILED January 15, 2010 Sec of State jshivers ARTICLE VI The name and address of the incorporator is:Vernon R. Grant III, th St., Miami, FL 33168 Incorporator Signature:/s/ Vernon R Grant III ARTICLE VII The initial officer(s) and/or directors of the corporation is/are: Title:Director Vernon R. Grant III th St. Miami, FL 33168 Title:Director Juan J. Cruz th St. Miami, FL 33168 ARTICLE VIII The effective date for this corporation shall be:January 15, 2010 2
